                                          Case 5:19-cv-02417-LHK Document 82 Filed 02/12/21 Page 1 of 6




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12     CALIFORNIA SPINE AND                               Case No. 19-CV-02417-LHK
Northern District of California




                                         NEUROSURGERY INSTITUTE,
 United States District Court




                                  13                                                        ORDER GRANTING MOTION TO
                                                        Plaintiff/Counter-Defendant,
                                                                                            FILE UNDER SEAL
                                  14
                                                 v.                                         Re: Dkt. No. 78
                                  15
                                         UNITED HEALTHCARE INSURANCE
                                  16     COMPANY, et al.,
                                  17                    Defendants/Counter-Plaintiff.

                                  18
                                              Plaintiff California Spine and Neurosurgery Institute (“Plaintiff”) sues Defendant United
                                  19
                                       Healthcare Insurance Company (“Defendant”) and Does 1 through 25 for breach of implied in fact
                                  20
                                       contract and breach of express contract. ECF No. 30 ¶¶ 46–60. Defendant asserts a counterclaim
                                  21
                                       against Plaintiff for money had and received. ECF No. 51 ¶¶ 22–24. Before the Court is
                                  22
                                       Defendant’s motion to file under seal an exhibit to a supplemental declaration supporting
                                  23
                                       Defendant’s motion for summary judgment. ECF No. 78. Both Plaintiff and Defendant have filed
                                  24
                                       declarations in support of Defendant’s motion to seal. See ECF No. 78-1 (“Ernster Decl.”); ECF
                                  25
                                       No. 79 (“Garcia Decl.”). Having considered Defendant’s motion, the relevant law, and the record
                                  26
                                       in this case, the Court hereby GRANTS Defendant’s motion to file under seal.
                                  27
                                  28                                                    1
                                       Case No. 19-CV-02417-LHK
                                       ORDER GRANTING MOTION TO FILE UNDER SEAL
                                           Case 5:19-cv-02417-LHK Document 82 Filed 02/12/21 Page 2 of 6



                                          LEGAL STANDARD
                                   1
                                               “Historically, courts have recognized a ‘general right to inspect and copy public records
                                   2
                                       and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of
                                   3
                                       Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                   4
                                       U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong
                                   5
                                       presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).
                                   6
                                              Parties seeking to seal judicial records relating to motions that are “more than tangentially
                                   7
                                       related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,
                                   8
                                       1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons
                                   9
                                       supported by specific factual findings that outweigh the general history of access and the public
                                  10
                                       policies favoring disclosure,” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and
                                  11
                                       citation omitted). Compelling reasons justifying the sealing of court records generally exist “when
                                  12
Northern District of California




                                       such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to
 United States District Court




                                  13
                                       gratify private spite, promote public scandal, circulate libelous statements, or release trade
                                  14
                                       secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the
                                  15
                                       production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further
                                  16
                                       litigation will not, without more, compel the court to seal its records.” Id.
                                  17
                                              Records attached to motions that are “not related, or only tangentially related, to the merits
                                  18
                                       of a case” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at
                                  19
                                       1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court
                                  20
                                       records attached only to non-dispositive motions because those documents are often unrelated, or
                                  21
                                       only tangentially related, to the underlying cause of action.” (internal quotation marks and citation
                                  22
                                       omitted)). Parties moving to seal records attached to motions unrelated or only tangentially related
                                  23
                                       to the merits of a case must meet the lower “good cause” standard of Rule 26(c) of the Federal
                                  24
                                       Rules of Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d at
                                  25
                                       1179–80.
                                  26
                                  27
                                  28                                                      2
                                       Case No. 19-CV-02417-LHK
                                       ORDER GRANTING MOTION TO FILE UNDER SEAL
                                           Case 5:19-cv-02417-LHK Document 82 Filed 02/12/21 Page 3 of 6




                                   1          In addition, parties moving to seal documents must comply with the procedures established

                                   2   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                   3   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                   4   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be narrowly

                                   5   tailored to seek sealing only of sealable material, and must conform with Civil [Local Rule] 79-

                                   6   5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a “proposed

                                   7   order that is narrowly tailored to seal only the sealable material” and that “lists in table format

                                   8   each document or portion thereof that is sought to be sealed,” as well as an “unredacted version of

                                   9   the document” that “indicate[s], by highlighting or other clear method, the portions of the

                                  10   document that have been omitted from the redacted version.” Civ. L. R. 79-5(d)(1).

                                  11      DISCUSSION
                                  12          Defendant moves to file under seal Exhibit 4 to the supplemental declaration of Shannon
Northern District of California
 United States District Court




                                  13   L. Ernster, which was filed in support of Defendant’s motion for summary judgment. See ECF No.

                                  14   76. In determining which standard applies to a motion to seal, “[t]he focus . . is on whether the

                                  15   motion at issue is more than tangentially related to the underlying cause of action.” Ctr. for Auto

                                  16   Safety, 809 F.3d at 1099. In the instant case, the motion at issue is a motion for summary

                                  17   judgment, a dispositive motion that is more than tangentially related to the underlying causes of

                                  18   action, so the “compelling reasons” standard applies to Defendant’s motion to seal. See

                                  19   Kamakana, 447 F.3d at 1179, 1181 (applying the “compelling reasons” standard to a motion to

                                  20   seal documents attached to a motion for summary judgment); Microsoft Corp. v. Hon Hai

                                  21   Precision Industry Co., Ltd., 2020 WL 4901610, at *2 (N.D. Cal. Aug. 20, 2020) (applying the

                                  22   “compelling reasons” standard to a motion to seal documents attached to a motion for summary

                                  23   judgment because “motions for summary judgment are more than tangentially related to the

                                  24   underlying causes of action”).

                                  25          In the instant case, Defendant submits proposed redactions within Exhibit 4. “[R]edactions

                                  26   have the virtue of being limited and clear, identifying specific names or references to be kept

                                  27   secret.” Kamakana, 447 F.3d at 1183. Nonetheless, even when there are only specific redactions,

                                  28                                                      3
                                       Case No. 19-CV-02417-LHK
                                       ORDER GRANTING MOTION TO FILE UNDER SEAL
                                           Case 5:19-cv-02417-LHK Document 82 Filed 02/12/21 Page 4 of 6




                                   1   “a broad, categorical approach” will not meet the “compelling reasons” standard. Id.; see also La.

                                   2   Pac. Corp. v. Money Market 1 Institutional Inv. Dealer, 2013 WL 550563, at *2 (N.D. Cal. Feb.

                                   3   12, 2013) (denying motion to seal because, although the plaintiff only sought to redact a limited

                                   4   amount of information, the plaintiff did “not allege that this information is competitively sensitive,

                                   5   contains a trade secret, could be used for an improper purpose, or in fact, any reason . . . for why

                                   6   the information should be sealed”).

                                   7              Defendant argues that redacting Exhibit 4 is necessary for two reasons: (1) to protect the

                                   8   amounts Plaintiff has been paid for certain medical procedures; and (2) to protect the personal

                                   9   health information of patients. See Ernster Decl ¶ 5. The Court addresses each reason for sealing

                                  10   in turn.

                                  11       A. Redacting the Amount Plaintiff Has Been Paid for Certain Medical Procedures
                                  12              Defendant argues that redacting Exhibit 4 is necessary because Exhibit 4 contains data
Northern District of California
 United States District Court




                                  13   produced by Plaintiff regarding the amounts Plaintiff has been paid for certain medical procedures.

                                  14   See Ernster Decl ¶ 5; Garcia Decl. ¶ 5. Indeed, Plaintiff states that if these amounts were to be

                                  15   disclosed, Plaintiff “would suffer specific harm in future negotiations with health plans and

                                  16   insurance companies as the data set forth in Exhibit 4 is not publicly or commercially available.”

                                  17   Garcia Decl. ¶ 5.

                                  18              The United States Supreme Court has recognized that sealing may be justified to prevent

                                  19   judicial documents from being used “as sources of business information that might harm a

                                  20   litigant’s competitive standing.” Nixon, 435 U.S. at 598. Accordingly, courts have found

                                  21   compelling reasons to seal pricing information where the disclosure can harm a litigant’s

                                  22   competitive standing. In re Electronic Arts, 298 F. App’x 568, 569 (9th Cir. 2008) (affirming

                                  23   order sealing “pricing terms, royalty rates, and guaranteed minimum payment terms”); Philips v.

                                  24   Ford Motor Co., Case No. 14-cv-02989-LHK, 2016 WL 7374214, at *6 (N.D. Cal. Dec. 20, 2016)

                                  25   (concluding that “need to avoid competitive disadvantage in contract negotiations and

                                  26   undercutting by competitors is a compelling reason that justifies sealing”). Rodman v. Safeway

                                  27
                                  28                                                        4
                                       Case No. 19-CV-02417-LHK
                                       ORDER GRANTING MOTION TO FILE UNDER SEAL
                                          Case 5:19-cv-02417-LHK Document 82 Filed 02/12/21 Page 5 of 6




                                   1   Inc., Case No. 11-cv-03003-JST, 2014 WL 12787874, at *2 (N.D. Cal. Aug. 22, 2014) (granting

                                   2   motion to seal “information discussing Safeway’s pricing strategy”).

                                   3          Similarly, the Court concludes in the instant case that the competitive harm that would

                                   4   result from the disclosure of the amount Plaintiff has been paid for certain medical procedures is a

                                   5   compelling reason that outweighs the general history of access and the public policies favoring

                                   6   disclosure. See Kamakana, 447 F.3d at 1178–79. Because the Court concludes that there are

                                   7   compelling reasons to redact the amounts paid for certain medical procedures, the Court GRANTS

                                   8   Defendant’s motion to file under seal this information.

                                   9      B. Redacting the Personal Health Information of Patients
                                  10          Defendant also argues that redacting Exhibit 4 is necessary because Exhibit 4 contains the

                                  11   personal health information of patients, which is protected by the Health Insurance Portability &

                                  12   Accountability Act (“HIPAA”) §§ 1320(d) et seq. See Ernster Decl. ¶ 5.
Northern District of California
 United States District Court




                                  13          Courts have repeatedly concluded that the need to keep personal health information

                                  14   confidential outweighs the presumption in favor of public access to court records. See Ortiz v. City

                                  15   & County of San Francisco, 2020 WL 2793615, at *9 (N.D. Cal. May 29, 2020) (granting motion

                                  16   to seal the plaintiff’s medical records); San Ramon Reg’l Med. Ctr., Inc. v. Principal Life Ins. Co.,

                                  17   2011 WL 89931, at *1 n.1 (N.D. Cal. Jan. 10, 2011) (concluding that the confidentiality of

                                  18   medical records outweighed the presumption in favor of public access to court records). Indeed,

                                  19   courts have recognized that personal health information “could become a vehicle for improper

                                  20   purposes.” Kamakana, 447 F.3d at 1179; see Stafford v. Rite Aid Corp., 2019 WL 3818015, at *1

                                  21   (S.D. Cal. Aug. 14, 2019) (granting motion to seal the plaintiff’s “protected health information and

                                  22   other personal information” because this information “could become a vehicle for improper

                                  23   purposes”).

                                  24          Accordingly, the Court concludes that the harm that would result from disclosing the

                                  25   personal health information of patients is a compelling reason that outweighs the general history

                                  26   of access and the public policies favoring disclosure. See Kamakana, 447 F.3d at 1178–79.

                                  27   Because the Court concludes that there are compelling reasons to redact patients’ health

                                  28                                                     5
                                       Case No. 19-CV-02417-LHK
                                       ORDER GRANTING MOTION TO FILE UNDER SEAL
                                           Case 5:19-cv-02417-LHK Document 82 Filed 02/12/21 Page 6 of 6




                                   1   information, the Court GRANTS Defendant’s motion to file under seal this information.

                                   2       CONCLUSION
                                   3           For the foregoing reasons, the Court GRANTS Defendant’s motion to file Exhibit 4 under

                                   4   seal.

                                   5   IT IS SO ORDERED.

                                   6
                                   7   Dated: February 12, 2021

                                   8                                                 ______________________________________
                                                                                     LUCY H. KOH
                                   9                                                 United States District Judge
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                  6
                                       Case No. 19-CV-02417-LHK
                                       ORDER GRANTING MOTION TO FILE UNDER SEAL
